Citation Nr: 0824260	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-32 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lower back 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral leg 
disability.

4.  Entitlement to service connection for bilateral foot and 
heel disability.

5.  Entitlement to service connection for anal fistulas.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971, and from January 1974 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Jurisdiction was subsequently transferred to the RO 
in Pittsburgh, Pennsylvania.

The Board notes that in addition to claiming entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
the veteran is claiming entitlement to service connection for 
a depressive disorder.  Although the record reflects that he 
was denied entitlement to service connection for PTSD in a 
November 2007 rating decision, the record does not reflect 
that the depression claim has been adjudicated.  Therefore, 
this claim is referred to the RO for appropriate action.

The Board also notes that service medical records documenting 
the veteran's anal fistula in service were associated with 
the record after the RO's last adjudication of the veteran's 
claim for service connection for anal fistulas.  Therefore, 
in accordance with 38 C.F.R. § 3.156(c) (2007), the RO should 
reconsider that claim.  


FINDING OF FACT

The appellant has not filed a Substantive Appeal with respect 
to the issues of entitlement to service connection for lower 
back disability, bilateral knee disability, bilateral leg 
disability, bilateral foot and heel disability, and anal 
fistulas.




CONCLUSION OF LAW

The Board does not have jurisdiction to decide the issues of 
entitlement to service connection for lower back disability, 
bilateral knee disability, bilateral leg disability, 
bilateral foot and heel disability, and anal fistulas.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

By regulation this formal appeal must consist of either "a 
properly completed VA Form 9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
Statement of the Case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Analysis

The record reflects that the veteran was provided a Statement 
of the Case in May 2006 addressing the issues set forth on 
the title page of this decision.  In the cover letter sent 
with the Statement of the Case, the veteran was informed of 
the requirement that he submit a timely Substantive Appeal to 
perfect his appeal with respect to these issues.  Although 
the appellant did submit a VA Form 9 in October 2006, he 
indicated thereon that he was only appealing the denials of 
service connection for chronic depression and PTSD stemming 
from military sexual trauma.  Neither of these issues had 
been previously adjudicated, so the VA Form 9 does not 
constitute a notice of disagreement or a Substantive Appeal 
with respect to the psychiatric issues.  Moreover, the VA 
Form 9 clearly does not constitute a Substantive Appeal with 
respect to the issues appearing on the title page of this 
decision.  In fact, there is no indication in any written 
communication from the veteran since the provision of the 
Statement of the Case that he is seeking appellate review 
with respect to any of these issues.  Accordingly, this 
appeal will be dismissed.


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to service connection for lower 
back disability is dismissed.

The appeal for entitlement to service connection for 
bilateral knee disability is dismissed.

The appeal for entitlement to service connection for 
bilateral leg disability is dismissed.

The appeal for entitlement to service connection for 
bilateral foot and heel disability is dismissed

The appeal for entitlement to service connection for anal 
fistulas is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


